In re: State of Louisiana, applying for supervisory writs, 32nd Judicial District Court, Parish of Terrebonne, Docket Number 381,111.
Before: FOGG, PARRO and FITZSIMMONS, JJ.
WRIT DENIED. We find that a DWI conviction must have become final before it can serve as a basis for an enhanced sentence under La. R.S. 14:98. See Townley v. Department of Public Safety & Corrections, 96-1940 (La.11/1/96), 681 So.2d 951 (per curiam).
FITZSIMMONS, J., dissents and would grant the writ application, reverse and remand the case to the district court for further proceedings. The DWI conviction need not be final before it can serve as a *42basis for án enhanced sentence under the DWI statute.